COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN                        SAN ANTONIO, TEXAS 78205-3037
MARION                            WWW.4THCOA.COURTS.STATE.TX.US
MARIALYN BARNARD                                                                       TELEPHONE
REBECA C. MARTINEZ                                                                    (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                   FACSIMILE NO.
  JUSTICES                                                                            (210) 335-2762


                                         January 8, 2014

       Abel Reyna                                      E. Alan Bennett
       Criminal District Attorney                      Sheehy, Lovelace & Mayfield, PC
       219 N. 6th St. #200                             510 N. Valley Mills Dr. #500
       Waco, TX 76701-1363                             Waco, TX 76710-6077

       RE:     Court of Appeals Number: 04-13-00468-CR
               Trial Court Case Number:   2011-1925-C2
               Style: Thomas Joseph Keating
                      v.
                      The State of Texas

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Jonathan Quintero
                                                            Deputy Clerk, Ext. 53220
                                                             The State of TexasAppellee/s




                        Fourth Court of Appeals
                              San Antonio, Texas
                                    January 8, 2014

                                  No. 04-13-00468-CR

                              Thomas Joseph KEATING,
                                      Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                  From the 54th District Court, McLennan County, Texas
                              Trial Court No. 2011-1925-C2
                              Matt Johnson, Judge Presiding


                                    ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due February 5, 2014. NO FURTHER EXTENSIONS WILL BE
GRANTED.


                                                _________________________________
                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court